DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnur (US 10,676,005).
Referring to claim 1, Schnur et al. disclose an assembly for a vehicle (10, fig 1), comprising:
a substrate (150, fig 5) that defines a channel (124, fig 5) having a bottom (168, fig 5); 
a retention feature (206, fig 5) coupled to the substrate and extending into the channel; and 
a panel (180, fig 5) operably coupled to the retention feature and movable between a locked position (shown in fig 6), wherein the panel is maintained in an upright position by the retention feature, and an unlocked position (shown in fig 5), wherein the panel is operable to pivot relative to the retention feature between the upright position and a stowed position.

Referring to claim 6, in addition, Schnur et al. disclose the substrate includes an upper surface, and the panel (180) includes a first side (fig 6) and a second side opposite the first side (fig 5), and wherein the first side is substantially parallel to the upper surface in the stowed position of the panel, and the first side is substantially perpendicular to the upper surface in the upright position of the panel (as shown in fig 5).

Referring to claim 15, Schnur et al. disclose an assembly for a vehicle (10, fig 1), comprising:
a substrate (150, fig 5) defining at least one channel (124, fig 5) having a bottom (168, fig 5); 
at least one retention (206, fig 5) feature coupled to the substrate and extending into the at least one channel; 
a first panel (180, fig 5) operably coupled to the at least one retention feature and movable between a first panel locked position (shown in fig 6), wherein the first panel is maintained in a first panel upright position by the at least one retention feature, and a first panel unlocked position (shown in fig 5), wherein the first panel is operable to pivot relative to the at least one retention feature between the first panel upright position and a first panel stowed position; and 
a second panel (180, fig 5) operably coupled to the at least one retention feature and movable between a second panel locked position (shown in fig 6), wherein the second panel is maintained in a second panel upright position by the at least one retention feature, and a second panel unlocked position (shown in fig 5), wherein the second panel is operable to pivot relative to the at least one retention feature between the second panel upright position and a second panel stowed position.

Referring to claim 16, Schnur et al. further disclose the first panel (32, fig 2) is operable to pivot about a first pivot axis between the first panel upright position and the first panel stowed position, and the second panel (34, fig 2) is operable to pivot about a second pivot axis between the second panel upright position and the second panel stowed position, wherein the first pivot axis is substantially perpendicular to the second pivot axis.

Referring to claim 17, Schnur et al. furthermore disclose the first panel is operable to pivot about a first pivot axis (32, fig 2) between the first panel upright position and the first panel stowed position, and the second panel is operable to pivot about a second pivot axis (36, fig 2) between the second panel upright position and the second panel stowed position, wherein the first pivot axis is substantially parallel to the second pivot axis.



Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2-5, 7 &18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacquemin discloses a screwless device. Henderson et al. disclose a collapsible cargo mat.  Barradas Guarneros et al. disclose a storage device. Schneider discloses a collapsible storage container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612